Table Of Contents UNITED STATES SECURITIES AND EXCHANGE COMMISSION Washington, D.C. 20549 FORM 10-Q QUARTERLY REPORT PURSUANT TO SECTION 13 OR 15(d) OF THE SECURITIES EXCHANGE ACT OF 1934 For the Quarterly Period Ended June 30, 2014 Commission File Number: 0-21683 hopTo Inc. (Exact name of registrant as specified in its charter) Delaware 13-3899021 (State of incorporation) (IRS Employer Identification No.) 1919 S. Bascom Avenue, Suite 600 Campbell , CA 950 08 (Address of principal executive offices) Registrant ’s telephone number: (800) 472-7466 (408) 688-2674 Indicate by check mark whether the registrant: (1) has filed all reports required to be filed by Section 13 or 15(d) of the Securities Exchange Act of 1934 during the preceding 12 months (or for such shorter period that the registrant was required to file such reports), and (2) has been subject to such filing requirements for the past 90 days. Yes ☒ No [ ] Indicate by check mark whether the registrant has submitted electronically and posted on its corporate Web site, if any, every Interactive Data File required to be submitted and posted pursuant to Rule 405 of Regulations S-T during the preceding 12 months (or for such shorter period that the registrant was required to submit and post such files). Yes ☒ No [ ] Indicate by check mark whether the registrant is a large accelerated filer, an accelerated filer, a non-accelerated filer, or a smaller reporting company. See the definitions of “large accelerated filer,” “accelerated filer” and “smaller reporting company” in Rule 12b-2 of the Exchange Act. Large accelerated filer [ ] Accelerated filer [ ] Non-accelerated filer [ ] Smaller reporting company [X] Indicate by check mark whether the registrant is a shell company (as defined in Rule 12b-2 of the Exchange Act). Yes [ ] No ☒ As of August 1, 2014, there were issued and outstanding 115,252,046 shares of the registrant’s common stock, par value $0.0001. Table Of Contents HOPTO INC. FORM 10-Q Table of Contents PART I. FINANCIAL INFORMATION P AGE Item 1. Financial Statements Condensed Consolidated Balance Sheets as of June 30, 2014 (unaudited) and December 31, 2013 2 Unaudited Condensed Consolidated Statements of Operations for the Three and Six-Month Periods Ended June 30, 2014 and 2013 3 Unaudited Condensed Consolidated Statements of Stockholders’ Equity for the Six-Month Periods Ended June 30, 2014 and 2013 4 Unaudited Condensed Consolidated Statements of Cash Flows for the Six-Month Periods Ended June 30, 2014 and 2013 5 Notes to Unaudited Condensed Consolidated Financial Statements 6 Item 2. Management’s Discussion and Analysis of Financial Condition and Results of Operations 22 Item 3. Quantitative and Qualitative Disclosures About Market Risk 31 Item 4. Controls and Procedures 31 PART II. OTHER INFORMATION Item 1. Legal Proceedings 32 Item 1A. Risk Factors 32 Item 2. Unregistered Sales of Equity Securities and Use of Proceeds 32 Item 3. Defaults Upon Senior Securities 32 Item 4. Mine Safety Disclosures 32 Item 5. Other Information 32 Item 6. Exhibits 32 Signatures Forward-Looking Information This report includes, in addition to historical information, "forward-looking statements" within the meaning of the Private Securities Litigation Reform Act of 1995. This act provides a "safe harbor" for forward-looking statements to encourage companies to provide prospective information about themselves so long as they identify these statements as forward-looking and provide meaningful cautionary statements identifying important factors that could cause actual results to differ from the projected results. All statements other than statements of historical fact we make in this report are forward-looking statements. In particular, the statements regarding industry prospects and our future results of operations or financial position are forward-looking statements. Such statements are based on management's current expectations and are subject to a number of uncertainties and risks that could cause actual results to differ significantly from those described in the forward-looking statements. Factors that may cause such a difference include the following: ● the success of our new products depends on a number of factors including market acceptance and our ability to manage the risks associated with product introduction; ● local, regional, national and international economic conditions and events, and the impact they may have on us and our customers; ● our revenue could be adversely impacted if any of our significant customers reduces its order levels or fails to order during a reporting period; and ● other factors, including, but not limited to, those set forth under Item 1A, “Risk Factors” in our Annual Report on Form 10-K for the year ended December 31, 2013, which was filed with the Securities and Exchange Commission (the “SEC”) on March 31, 2014, and in other documents we have filed with the SEC. Statements included in this report are based upon information known to us as of the date that this report is filed with the SEC, and we assume no obligation to update or alter our forward-looking statements made in this report, whether as a result of new information, future events or otherwise, except as otherwise required by applicable federal securities laws. Table Of Contents PART I. FINANCIAL INFORMATION ITEM 1. Financial Statements HOPTO INC. Condensed Consolidated Balance Sheets (Unaudited) Assets June 30, 2014 December 31, 20 13 Current Assets: Cash $ $ Accounts receivable, net Prepaid expenses Total Current Assets Capitalized software development costs, net Property and equipment, net Other assets Total Assets $ $ Liabilities and Stockholders ’ Equity (Deficit) Current Liabilities: Accounts payable and accrued expenses $ $ Deferred revenue Deferred rent Severance liability — Total Current Liabilities Warrants liability Deferred revenue Deferred rent Total Liabilities Commitments and contingencies Stockholders' Equity (Deficit): Preferred stock, $0.01 par value, 5,000,000 shares authorized, no shares issued and outstanding — — Common stock, $0.0001 par value, 195,000,000 shares authorized, 111,885,833 and 98,510,622 shares issued and outstanding at June 30, 2014 and December 31, 2013, respectively Additional paid-in capital Accumulated deficit ) ) Total Stockholders' Equity (Deficit) ) Total Liabilities and Stockholders' Equity (Deficit) $ $ See accompanying notes to unaudited condensed consolidated financial statements 2 Table Of Contents HOPTO INC. Condensed Consolidated Statements of Operations Three Months Ended June 30, Six Months Ended June 30, (Unaudited) (Unaudited) (Unaudited) (Unaudited) Revenue $ Costs of revenue Gross profit Operating expenses: Selling and marketing General and administrative Research and development Total operating expenses Loss from operations ) Other income - change in fair value of warrants liability Other income (expense), net ) ) Income (loss) before provision for income tax ) ) ) Provision for income tax Net income (loss) $ ) $ $ ) $ ) Basic earnings (loss) per share $ ) $ $ ) $ ) Diluted earnings (loss)per share $ ) $ $ ) $ ) Average weighted common shares outstanding – basic Average weighted common shares outstanding - diluted See accompanying notes to unaudited condensed consolidated financial statements 3 Table Of Contents HOPTO INC. Condensed Consolidated Statements of Stockholders’ Equity Six Months Ended June 30, (Unaudited) (Unaudited) Preferred stock – shares outstanding Beginning balance — — Ending balance — Common stock – shares outstanding Beginning balance Private placement of stock and warrants — Employee stock option issuances Exercise of warrants Vesting of restricted stock awards Ending balance Common stock - amount Beginning balance $ $ Par value of shares issued in private placement — Exercise of employee stock options — Exercise of warrants Vesting of restricted stock awards Ending balance $ $ Additional paid-in capital Beginning balance $ $ Stock-based compensation expense Proceeds from exercise of employee stock options Proceeds from exercise of warrants, net of par value of shares issued Proceeds from private placement of common stock and warrants , net of par value of shares issued — Cost of private placement of common stock and warrants ) — Allocation of proceeds from common stock and warrants to warrants liability ) — Accretion of compensation expense, net of forfeitures – consultant warrants ) — Issuance of new warrants, per exercise agreement — New warrants recorded as cost of exercise agreement — ) Reclassification of warrants liability to equity from exercise of warrants — Reclassification of warrants liability to equity from amendment of warrants — Ending balance $ $ Accumulated deficit Beginning balance $ ) $ ) Net loss ) ) Ending balance $ ) $ ) Total Stockholders’ Equity $ $ See accompanying notes to unaudited condensed consolidated financial statements 4 Table Of Contents HOPTO INC. Consolidated Statements of Cash Flows Six Months Ended June 30, Cash Flows Provided By (Used In) Operating Activities: (Unaudited) (Unaudited) Net Loss $ ) $ ) Adjustments to reconcile net loss to net cash used in operating activities: Depreciation and amortization Stock-based compensation expense Change in fair value of derivative instruments – warrants ) ) Accretion of warrants liability for consulting services ) ) Accretion of equity warrants for consulting services, net of forfeitures ) — Revenue deferred to future periods Recognition of deferred revenue ) ) Changes in severance liability ) ) Changes in deferred rent ) ) Changes to allowance for doubtful accounts ) ) Changes in operating assets and liabilities: Accounts receivable Prepaid expenses ) Accounts payable and accrued expenses ) Other assets — Net Cash Used in Operating Activities ) ) Cash Flows Used In Investing Activities: Capital expenditures ) ) Capitalized software development costs — ) Net Cash Used In Investing Activities ) ) Cash Flows Provided By Financing Activities: Proceeds from private placement of stock and warrants, net of issuance costs — Proceeds from exercise of warrants Proceeds from exercise of employee stock options Net Cash Provided By Financing Activities Net Increase in Cash Cash - Beginning of Period Cash - End of Period $ $ See accompanying notes to unaudited condensed consolidated financial statements 5 Table Of Contents HOPTO INC. Notes to Unaudited Condensed Consolidated Financial Statements 1. Basis of Presentation The unaudited condensed consolidated financial statements include the accounts of hopTo Inc. and its subsidiaries (collectively, “we”, “us” or “our”); significant intercompany accounts and transactions are eliminated upon consolidation. The unaudited condensed consolidated financial statements included herein have been prepared in accordance with accounting principles generally accepted in the United States (“GAAP”) applicable to interim financial information and the rules and regulations promulgated by the Securities and Exchange Commission (the “SEC”). Accordingly, such unaudited condensed consolidated financial statements do not include all information and footnote disclosures required in annual financial statements. The unaudited condensed consolidated financial statements included herein reflect all adjustments, which include only normal, recurring adjustments, that are, in our opinion, necessary to state fairly the results for the periods presented. This Quarterly Report on Form 10-Q should be read in conjunction with our audited consolidated financial statements contained in our Annual Report on Form 10-K for the year ended December 31, 2013, which was filed with the SEC on March 31, 2014 (“2013 10-K Report”). The interim results presented herein are not necessarily indicative of the results of operations that may be expected for the full fiscal year ending December 31, 2014 or any future period. 2. Significant Accounting Policies Use of Estimates The preparation of financial statements in conformity with GAAP requires us to make estimates and assumptions that affect the reported amounts of assets and liabilities and disclosure of contingent assets and liabilities at the date of the financial statements, and the reported amounts of revenues and expenses during the reporting period. These estimates include: the amount of stock-based compensation expense; the allowance for doubtful accounts; the estimated lives, valuation, and amortization of intangible assets (including capitalized software); depreciation of long-lived assets; valuation of warrants; post-employment benefits, and accruals for liabilities. While we believe that such estimates are fair, actual results could differ materially from those estimates. Revenue Recognition We market and license our products indirectly through channel distributors, independent software vendors (“ISVs”), value-added resellers (“VARs”) (collectively, “resellers”) and directly to corporate enterprises, governmental and educational institutions and others. Our product licenses are perpetual. We also separately sell intellectual property licenses, maintenance contracts, which are comprised of license updates and customer service access, as well as other products and services. Software license revenues are recognized when: ● Persuasive evidence of an arrangement exists, (i.e., when we sign a non-cancellable license agreement wherein the customer acknowledges an unconditional obligation to pay, or upon receipt of the customer’s purchase order), and ● Delivery has occurred or services have been rendered and there are no uncertainties surrounding product acceptance (i.e., when title and risk of loss have been transferred to the customer, which occurs when the media containing the licensed program(s) is provided to a common carrier or, in the case of electronic delivery, when the customer is given access to the licensed program(s)), and ● The price to the customer is fixed or determinable, as typically evidenced in a signed non-cancellable contract, or a customer’s purchase order, and ● Collectability is probable. If collectability is not considered probable, revenue is recognized when the fee is collected. Revenue recognized on software arrangements involving multiple deliverables is allocated to each deliverable based on vendor-specific objective evidence (“VSOE”) or third party evidence of the fair values of each deliverable; such deliverables include licenses for software products, maintenance, private labeling fees, and customer training. We limit our assessment of VSOE for each deliverable to either the price charged when the same deliverable is sold separately or the price established by management having the relevant authority to do so, for a deliverable not yet sold separately. 6 Table Of Contents If sufficient VSOE of the fair value does not exist so as to permit the allocation of revenue to the various elements of the arrangement, all revenue from the arrangement is deferred until such evidence exists or until all elements are delivered. If VSOE of the fair value does not exist, and the only undelivered element is maintenance, then we recognize revenue on a ratable basis. If VSOE of the fair value of all undelivered elements exists but does not exist for one or more delivered elements, then revenue is recognized using the residual method. Under the residual method, the fair value of the undelivered elements is deferred and the remaining portion of the arrangement fee is recognized as revenue. Certain resellers (“stocking resellers”) purchase product licenses that they hold in inventory until they are resold to the ultimate end user (an “inventory stocking order”). At the time that a stocking reseller places an inventory stocking order, no product licenses are shipped by us to the stocking reseller; rather, the stocking reseller’s inventory is credited with the number of licenses purchased and the stocking reseller can resell (issue) any number of licenses from their inventory at any time. Upon receipt of an order to issue a license(s) from a stocking reseller’s inventory (a “draw down order”), we will ship the license(s) in accordance with the draw down order’s instructions. We defer recognition of revenue from inventory stocking orders until the underlying licenses are sold and shipped to the end user, as evidenced by the receipt and fulfillment of the stocking reseller’s draw down order, assuming all other revenue recognition criteria have been met. There are no rights of return granted to resellers or other purchasers of our software products. Revenue from maintenance contracts is recognized ratably over the related contract period, which generally ranges from one to five years. All of our software licenses are denominated in U.S. dollars. Deferred Rent The lease for our office in Campbell, California, as amended, (See Note 6) contains free rent and predetermined fixed escalations in our minimum rent payments. We recognize rent expense related to this lease on a straight-line basis over the term of the lease. We record any difference between the straight-line rent amounts and amounts payable under the lease as part of deferred rent in current or long-term liabilities, as appropriate. Incentives that we received upon entering into the lease agreement are recognized on a straight-line basis as a reduction to rent over the term of the lease. We record the unamortized portion of these incentives as a part of deferred rent in current or long-term liabilities, as appropriate. Postemployment Benefits (Severance Liability) Nonretirement postemployment benefits, including salary continuation, supplemental unemployment benefits, severance benefits, disability-related benefits and continuation of benefits such as health care benefits, are recognized as a liability and a loss when it is probable that the employee(s) will be entitled to such benefits and the amount can be reasonably estimated. The cost of termination benefits recognized as a liability and an expense includes the amount of any lump-sum payments and the present value of any expected future payments. During 2012, we recorded $721,800 of severance expense, including stock compensation expense. Such expense was recorded as a result of a separation agreement and a release with Robert Dilworth in connection with Mr. Dilworth’s resignation as our Chief Executive Officer and as a member of our board of directors. In addition, during 2013 we recorded an additional $75,700 of severance expense as a result of a separation and release agreement we entered into with a former vice president-level employee (See Note 5). An aggregate of $0 and $62,900 is reported as a severance liability, at June 30, 2014 and December 31, 2013, respectively. Software Development Costs We capitalize software development costs incurred from the time technological feasibility of the software is established until the software is available for general release, in accordance with GAAP. Such capitalized costs are subsequently amortized as costs of revenue over the shorter of three years or the remaining estimated useful life of the product. Research and development costs and other computer software maintenance costs related to the software development are expensed as incurred. Long-Lived Assets Long-lived assets are assessed for possible impairment whenever events or changes in circumstances indicate that the carrying amounts may not be recoverable, whenever we have committed to a plan to dispose of the assets or, at a minimum, annually. Typically, for long-lived assets to be held and used, measurement of an impairment loss is based on the fair value of such assets, with fair value being determined based on appraisals, current market value, comparable sales value, and discounted future cash flows, among other variables, as appropriate. Assets to be held and used (which assets are affected by an impairment loss) are depreciated or amortized at their new carrying amount over their remaining estimated life; assets to be sold or otherwise disposed of are not subject to further depreciation or amortization. No such impairment charge was recorded during either of the three or six-month periods ended June 30, 2014 or 2013. 7 Table Of Contents Allowance for Doubtful Accounts We maintain an allowance for doubtful accounts that reflects our best estimate of potentially uncollectible trade receivables. The allowance is based on assessments of the collectability of specific customer accounts and the general aging and size of the accounts receivable. We regularly review the adequacy of our allowance for doubtful accounts by considering such factors as historical experience, credit worthiness, and current economic conditions that may affect a customer’s ability to pay. We specifically reserve for those accounts deemed uncollectible. We also establish, and adjust, a general allowance for doubtful accounts based on our review of the aging and size of our accounts receivable. The following table sets forth the details of the Allowance for Doubtful Accounts for the three-month periods ended June 30, 2014 and 2013: Beginning Balance Charge Offs Recoveries Provision Ending Balance $ 23,100 $ — $ — $ ) $ 20,400 15,600 — — The following table sets forth the details of the Allowance for Doubtful Accounts for the six-month periods ended June 30, 2014 and 2013: Beginning Balance Charge Offs Recoveries Provision Ending Balance $ 42,000 $ — $ — $ ) $ 20,400 33,900 — — ) Concentration of Credit Risk For the three and six-month periods ended June 30, 2014 and 2013, respectively, we considered the customers listed in the following tables to be our most significant customers. The tables set forth the percentage of sales attributable to each customer during the periods presented, and the respective customer’s ending accounts receivable balance as a percentage of reported accounts receivable, net, as of June 30, 2014 and 2013. Three Months Ended June 30, 2014 As of June 30, 2014 Three Months Ended June 30, 2013 As of June 30, 2013 Customer Sales Accounts Receivable Sales Accounts Receivable Centric % Elosoft % Ericsson % GAD % GE % Intellisis % Thermo LabSystems % Total % Six Months Ended June 30, 2014 As of June 30, 2014 Six Months Ended June 30, 2013 As of June 30, 2013 Customer Sales Accounts Receivable Sales Accounts Receivable Alcatel-Lucent % Centric % Elosoft % Ericsson % GE % IDS % Total % 8 Table Of Contents Derivative Financial Instruments We currently do not have a material exposure to either commodity prices or interest rates; accordingly, we do not currently use derivative instruments to manage such risks. We evaluate all of our financial instruments to determine if such instruments are derivatives or contain features that qualify as embedded derivatives. All derivative financial instruments are recognized in the balance sheet at fair value. Changes in fair value are recognized in earnings if they are not eligible for hedge accounting or in other comprehensive income if they qualify for cash flow hedge accounting. Fair Value of Financial Instruments The fair value of our accounts receivable, accounts payable and accrued liabilities approximate their carrying amounts due to the relative short maturities of these items. The fair value of warrants at issuance and for those recorded as a liability at each reporting date are determined in accordance with the Financial Accounting Standards Board’s (“FASB”) Accounting Standards Codification (“ASC”) 820, “Fair Value Measurement , ” which establishes a fair value hierarchy that prioritizes the assumptions (inputs) to valuation techniques used to price assets or liabilities that are measured at fair value. The hierarchy, as defined below, gives the highest priority to unadjusted quoted prices in active markets for identical assets or liabilities and the lowest priority to unobservable inputs. The guidance for fair value measurements requires that assets, liabilities and certain equity instruments measured at fair value be classified and disclosed in one of the following categories: ● Level 1: Defined as observable inputs, such as quoted (unadjusted) prices in active markets for identical assets or liabilities. ● Level 2: Defined as observable inputs other than quoted prices included in Level 1. This includes quoted prices for similar assets or liabilities in active markets, quoted prices for identical or similar assets and liabilities in markets that are not active, or other inputs that are observable or can be corroborated by observable market data for substantially the full term of the assets or liabilities. ● Level 3: Defined as unobservable inputs to the valuation methodology that are supported by little or no market activity and that are significant to the measurement of the fair value of the assets or liabilities. Level 3 assets and liabilities include those whose fair value measurements are determined using pricing models, discounted cash flow methodologies or similar valuation techniques, as well as significant management judgment or estimation. As of June 30, 2014, all of our $658,600 Warrants Liability reported at fair value was categorized as Level 3 inputs (See Note 4). Recent Accounting Pronouncements In June 2014, FASB issued Accounting Standards Update (“ASU”) No. 2014-12 “Compensation – Stock Compensation (Topic 718)” (“ASU 2014-12”). The objective of ASU 2014-12 is to resolve the diverse accounting treatment being applied in practice by reporting entities in the accounting for share-based payment awards that require a specific performance target to be achieved in order for employees to become eligible to vest in the awards, particularly those awards whose terms may provide that the performance target could be achieved after the employee completes the requisite service period. That is, the employee would be eligible to vest in the award regardless of whether the employee is rendering service on the date the performance target is achieved. ASU 2014-12 is effective for annual periods and interim periods within those annual periods beginning after December 15, 2015, and earlier adoption is permitted. The share-based payment awards we currently have outstanding which have performance targets do not contain clauses wherein the performance target could be achieved after the employee completes the requisite service period; accordingly, adoption of ASU 2014-12 did not have a material impact on our results of operations, cash flows or financial position. 9 Table Of Contents In May 2014, FASB issued ASU No. 2014-09 “
